Citation Nr: 1041804	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for left ankle pain with lateral instability secondary to 
twisting injury. 

2.  Entitlement to an increased rating in excess of 30 percent 
for chronic dyspepsia and gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from March 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina, and July 2004 and April 2008 rating decisions of the 
VARO in Montgomery, Alabama.  The March 2004 rating decision 
continued the 30 percent evaluation for hiatal hernia with 
chronic dyspepsia and gastroesophageal reflux disease.  The July 
2004 rating decision continued a 10 percent evaluation for 
chronic left ankle pain with lateral instability secondary to 
twisting injury.  The April 2008 rating decision increased the 
evaluation to 20 percent for chronic left ankle pain with lateral 
instability secondary to twisting injury, effective January 20, 
2004.  

In February 2009 the Board remanded the claim for further 
development.  

A June 2010 Supplemental Statement of the Case (SSOC) incorrectly 
identified the issue as an increased evaluation greater than 10 
percent for left ankle pain with lateral instability despite the 
current evaluation of 20 percent.  Argument submitted by the 
Veteran and his representative following the SSOC address the 
issue of an increased evaluation greater than 20 percent.  As 
there was no confusion as to the issue before the Board, the June 
2010 SSOC is held to be a harmless error.  In any event, another 
SSOC will be issued as part of the current remand instructions 
below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

A remand is necessary under the VA's duty to assist.  Following 
the February 2009 Board remand the Veteran reported that he 
received treatment for his left ankle at the VA medical clinic in 
Pensacola, Florida in December 2008.  These treatment records are 
not associated with the record.  The record also reflects that 
the Veteran is receiving current treatment for his 
gastrointestinal disability as he was sent for an 
esophagogastroduodenoscopy procedure at the Biloxi VA medical 
center in November 2009.  While the esophagogastroduodenoscopy 
procedure report is of record, the report was sent to the 
Veteran's treating physician for further recommendations.  The 
Veteran's treating physician's records are not associated with 
the record.  As the Veteran has identified treatment at VA 
facilities and the VA is in possession of those records, a remand 
to obtain those records is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all 
VA treatment records the VA Medical Centers 
in Pensacola, Florida and Biloxi, Mississippi 
as well as all associated clinics and any 
other VA facilities identified by the Veteran 
or in the record. 

2.  After undertaking any other development 
deemed essential in addition to that 
specified above readjudicate the Veteran's 
claims for an increased evaluation for left 
ankle pain with lateral instability secondary 
to twisting injury and an increased 
evaluation for chronic dyspepsia and 
gastroesophageal reflux with application of 
all appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  Note 
that the June 2010 SOC inexplicably denied a 
rating for the ankle in excess of 10 percent 
when the Veteran is, in fact, in receipt of a 
20 percent rating.  If any decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


